By the Court.
The crucial question on this record was whether certain physical ailments of the employee had any causal connection with a fall from a swivel chair in which she was sitting in the course of her employment by a subscriber under the workmen’s compensation act. The single member and the Industrial Accident Board found that there was no causal connection. That was a pure question of fact. Its decision was wholly for the board, whose conclusion under these circumstances cannot be reversed. Pigeon’s Case, 216 Mass. 51. McCarthy’s Case, 231 Mass. 259.

Decree affirmed.